OPINION
NIX, Justice.
The appellant, the Board of School Directors of Rose Tree Media School District (School Board), dismissed the appellee, Robert M. Feldman, from his employment as a non-tenured teacher after a hearing pursuant to section 4 of the Local Agency Law, Act of December 2, 1968, P.L. 1133, § 4, 53 P.S. § 11304. Feldman appealed his dismissal to the Court of Common Pleas of Delaware County which affirmed the School Board’s adjudication of dismissal. Feldman then appealed this determination to Commonwealth Court. A three-judge panel of that court reversed,1 relying on this Court’s decision in Horn v. Township of Hilltown, 461 Pa. 745, 337 A.2d 858 (1975) and their court’s decision in Pennsylvania Human Relations Commission v. Feeser, 20 Pa. Cmwlth. 406, 341 A.2d 584 (1975), rev’d, 469 Pa. 173, 364 A.2d 1324 (1976). The School Board filed in this Court a petition for allowance of appeal which we denied. The Board then filed a petition for reconsideration of that denial. We granted reconsideration and this appeal followed.
At the time of its decision of this case, the Commonwealth Court did not have the benefit of our decision in Pennsylvania Human Relations Commission v. Feeser, 469 Pa. 173, 364 A.2d 1324 (1976), which overruled the Commonwealth Court in that case and clarified our decision in Horn v. Township of Hilltown, supra. See also State Dental Council and Examining Board v. Pollock, 457 Pa. 264, 318 A.2d 910 (1974).
*343We therefore remand this case to the Commonwealth Court for reconsideration in light of our decision in Pennsylvania Human Relations Commission v. Feeser, supra.
MANDERINO, J., files a dissenting opinion joined by EAGEN, C. J.
PACKEL, J., did not participate in the decision of the case.

. In Re: Appeal of Feldman, 21 Pa.Cmwlth. 451, 346 A.2d 895 (1975).